Citation Nr: 0512257	
Decision Date: 05/04/05    Archive Date: 05/18/05

DOCKET NO.  03-34 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for VA non-service-connected pension 
benefits.


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The service department has verified that the veteran served 
on active duty from August 1946 to April 1947 with the new 
Philippine Scouts.  The veteran claims additional duty in the 
service of the United States Armed Forces from 1941 to 1945. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in August 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In December 1990, in connection with claims for service-
connected disability benefits, the service department 
verified the veteran's period of service with the new 
Philippine Scouts from August 1946 to April 1947.

In August 1991, the RO attempted to verify an additional 
period of service alleged by the veteran, from April 1942 to 
September 1945.  In response, the service department provided 
a photocopy of an October 1977 finding by the service 
department that the veteran had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerillas, in the service of the United States Armed Forces.  
The service department does not appear to have conducted a 
new attempt to verify the veteran's service in December 1991.  
This is problematic for several reasons.  First, the December 
1990 verification of the veteran's period of active service 
from August 1946 to April 1947 appears to contradict and 
render incorrect the blanket finding of no service made by 
the service department in October 1977.  Second, the October 
1977 unsuccessful verification by the service department was 
based on what appears to be an alternate year of birth (1925 
instead of 1923) and an incorrect middle initial ("P." 
instead of "C."), while the successful December 1990 
verification for the latter period of service was based on a 
search under what appears to be a more likely date of birth 
and correct middle initial of "C."  Also, the October 1977 
attempt at verification was made not in connection with a 
claim for VA compensation or pension benefits but rather was 
made in connection for a determination regarding some type of 
hospitalization many years before the veteran applied for VA 
compensation benefits in October 1989, and the alleged dates 
of service provided were 1943 to 1945, rather than the very 
specific dates provided in the veteran's September 1989 
application for benefits (January 4, 1942, to September 30, 
1945) or the more recent range of contended dates of 1941 to 
1945.  The Board further notes that additional documentation 
appears to indicate that the veteran was born on April [redacted], 
1924, rather than on April [redacted], 1923, or April [redacted], 1925; and 
that an October 1989 handwritten letter from the appellant 
provides an alias of [redacted].      

The RO has apparently declined to attempt to recertify the 
veteran's service in part on the ground that he has not 
alleged the type of service required to support a claim for 
non-service-connected benefits.  However, in an August 2003 
letter, he alleged service with the Commonwealth Army and 
"old" Philippine Scouts during the period from 1941 to 
1945.  See 38 C.F.R. § 3.40(a) (service with the Regular 
Philippine Scouts is included as recognized service for 
pension purposes).  He is specifically contending that he has 
the requisite service for non-service-connected pension 
benefits.  In the undersigned's view, as a matter of due 
process, he is at a bare minimum entitled to a valid attempt 
at verification of his claimed earlier period of service so 
that he may be provided a complete and accurate rather than a 
relatively speculative rationale for denial of his claim, if 
that turns out to be the result in this case.  Accordingly, 
the Board finds that a new attempt at verification of the 
veteran's claimed earlier period of service by the service 
department, based on his correct middle name, contended dates 
and types of service, and alternate dates of birth, is 
warranted.  See Sarmiento v. Brown, 7 Vet. App. 80 (1994).

In view of the foregoing, this case is REMANDED for the 
following action:

1.  The RO should contact the service 
department and request reverification of 
service.  The request should clearly ask 
the service department to document that 
its reverification of service encompassed 
a search under all personal information 
not previously considered.  As discussed 
above, the veteran generally spells his 
middle name with the first letter "C" 
rather than "P" on official documents.  
Also, an October 1989 handwritten letter 
from the appellant gives an alias of [redacted] 
[redacted].  Birth dates indicated have 
included April [redacted], 1924, April [redacted], 1923, 
and April [redacted], 1925.  Additionally, the 
veteran's claimed military service during 
World War II includes guerilla activity, 
service in the "USAFFE" (United States 
Armed Forces in the Far East), and 
service with the "old" Philippine 
Scouts.  (See, for example, 
correspondence received in August 2003 
and November 2004).  He has given a 
general time frame for the unverified 
period of service from 1941 to 1945 in a 
letter dated in August 2003, and provided 
a specific time frame from January 4, 
1942, to September 30, 1945, in an 
earlier, September 1989, application for 
VA compensation benefits.

2.  The RO should readjudicate the 
appellant's claim, with application of 
all appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim remains adverse to the 
appellant, he should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument o
n the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


